UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry C. Matlack, 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2012 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Continental Resources, Inc. June 14, 2012 CLR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Lon McCain 2) Mark E. Monroe 3) Edward T. Schafer For For Ratification of Grant Thornton LLP as Independent Registered Public Accounting Firm Issuer Company Name Meeting Date CUSIP Ticker Devon Energy Corporation June 6, 2012 25179M103 DVN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Robert H. Henry 2) John A. Hill 3) Michael M. Kanovsky 4) Robert A. Mosbacher, Jr. 5) J. Larry Nichols 6) Duane C. Radtke 7) Mary P. Ricciardello 8) John Richels For For Approve, in an advisory vote, Executive Compensation Issuer For For Ratify the Appointment of the Independent Auditors for 2012 Issuer For For Approve amending the Amended and Restated Certificate of Incorporation to Grant Stockholders the right to call a special meeting Issuer For For Approve the 2012 Incentive Compensation Plan Issuer For For Approve the 2012 Amendment to the 2009 Long-Term Incentive Compensation Plan Issuer Against For Report on the Disclosure of Lobbying Policies and Practices Security Holder Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 5, 2012 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Pieter Bakker 2) C. Scott Hobbs 3) Mark C. McKinley For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date CUSIP Ticker Markwest Energy Partners L.P. June 1, 2012 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Frank M. Semple 2) Donald D. Wolf 3) Keith E. Bailey 4) Michael L. Beatty 5) Charles K. Dempster 6) Donald C. Heppermann 7) Randall J. Larson 8) Anne E. Fox Mounsey 9) William P. Nicoletti For For To approve an amendment to the partnership's 2008 Long-Term Incentive Plan to increase the number of common units available for issuance under the plan from 2.5 million to 3.7 million Issuer For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2012 Issuer Company Name Meeting Date CUSIP Ticker Chevron Corporation May 30, 2012 CVX Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) L.F. Deily 2) R.E. Denham 3) C. Hagel 4) E. Hernandez 5) G.L. Kirkland 6) C.W. Moorman 7) K.W. Sharer 8) J.G. Stumpf 9) R.D. Sugar 10) C. Ware 11) J.S. Watson For For Ratification of appointment of Independent Registered Public Accounting Firm Issuer For For Advisory vote to approve Named Executive Officer Compensation Issuer Against For Exclusive Forum Provisions Security Holder Against For Independent Chairman Security Holder Against For Lobbying Disclosure Security Holder Against For Country Selection Guidelines Security Holder Against For Hydraulic Fracturing Security Holder Against For Accident Risk Oversight Security Holder Against For Special Meetings Security Holder Against For Independent Director with Environmental Expertise Security Holder Company Name Meeting Date CUSIP Ticker Exxon Mobil Corporation May 30, 2012 30231G102 XOM Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) M.J. Boskin 2) P. Brabeck-Letmathe 3) L.R. Faulkner 4) J.S. Fishman 5) H.H. Fore 6) K.C. Frazier 7) W.W. George 8) S.J. Palmisano 9) S.S. Reinemund 10) R.W. Tillerson 11) E.E. Whitacre, Jr. For For Ratification of Independent Auditors Issuer For For Advisory vote to approve executive compensation Issuer Against For Independent Chairman Security Holder Against For Majority vote for Directors Security Holder Against For Report on Political Contributions Security Holder Against For Amendment for EEO Policy Security Holder Against For Report on Natural Gas Production Security Holder Against For Greenhouse Gas Emissions Goals Security Holder Company Name Meeting Date CUSIP Ticker Targa Resources Corp May 25, 2012 87612G101 TRGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) In Seon Hwang 2) Joe Bob Perkins 3) Ershel C. Redd, Jr. For For To ratify the selection of PricewaterhouseCoopers LLP as the Company's Independent Registered Public Accountants for 2012 Issuer Company Name Meeting Date CUSIP Ticker Apache Corporation May 24, 2012 APA Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Scott D. Josey 2) George D. Lawrence 3) Rodman D. Patton 4) Charles J. Pitman For For Ratification of Ernst & Young LLP as Apache's Independent Auditors Issuer For For Advisory vote to approve the compensation of Apache's Named Executive Officers Issuer Against For Shareholder Proposal to repeal Apache's classified Board of Directors Security Holder Company Name Meeting Date CUSIP Ticker ONEOK, Inc. May 23, 2012 OKE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) James C. Day For For 2) Julie H. Edwards For For 3) William L. Ford For For 4) John W. Gibson For For 5) Bert H. Mackie For For 6) Steven J. Malcolm For For 7) Jim W. Mogg For For 8) Pattye L. Moore For For 9) Gary D. Parker For For 10) Eduardo A. Rodriguez For For 11) Gerald B. Smith For For 12) David J. Tippeconnic For For Ratification of the selection of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm of ONEOK, Inc. for the year ending December 31, 2012 Issuer For For A Proposal to approve additional shares for issuance under the ONEOK, Inc. Employee Stock Award Program Issuer For For A Proposal to amend and restate the ONEOK, Inc. Employee Stock Purchase Plan to increase the number of shares authorized for issuance under the Plan Issuer For For A Proposal to amend the ONEOK, Inc. Certificate of Incorporation to increase the number of authorized shares of common stock Issuer For For Advisory vote to approve the Company's executive compensation Issuer Company Name Meeting Date CUSIP Ticker Range Resources Corporation May 23, 2012 75281A109 RRC Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Charles L. Blackburn For For 2) Anthony V. Dub For For 3) V. Richard Eales For For 4) Allen Finkelson For For 5) James M. Funk For For 6) Jonathan S. Linker For For 7) Kevin S. McCarthy For For 8) John H. Pinkerton For For 9) Jeffrey L. Ventura For For A Proposal to approve the compensation philosophy, policies and procedures described in the Compensation Discussion and Analysis Issuer For For To ratify the appointment of Ernst & Young LLP as Independent Registered Public Accounting Firm as of and for the fiscal year ending December 31, 2012 Issuer Against For Stockholder Proposal - A proposal requesting adoption of a policy related to vesting of equity upon termination or change in control Security Holder Against For Stockholder Proposal - A proposal requesting adoption of sustainability metrics for executive compensation Security Holder Company Name Meeting Date CUSIP Ticker Ensco PLC May 22, 2012 29358Q109 ESV Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For An ordinary resolution to re-elect C. Christopher Gaut as Class I director of Ensco PLC for a term to expire at the annual general meeting of shareholders to be held in 2015 Issuer For For An ordinary resolution to re-elect Gerlad W. Haddock as Class I director of Ensco PLC for a term to expire at the annual general meeting of shareholders to be held in 2015 Issuer For For An ordinary resolution to re-elect Paul E. Rowsey III as Class I director of Ensco PLC for a term to expire at the annual general meeting of shareholders to be held in 2015 Issuer For For An ordinary resolution to re-elect Francis S. Kalman as a Class II director of Ensco PLC for a term to expire at the annual general meeting of shareholders to be held in 2013 Issuer For For An ordinary resolution to re-elect David A. B. Brown as a Class III director of Ensco PLC for a term to expire at the annual general meeting of shareholders to be held in 2014 Issuer For For An ordinary resolution to ratify the Audit Committee's appointment of KPMG LLP as U.S. Independent registered public accounting firm for 2012 Issuer For For An ordinary resolution to re-appoint KPMG Audit Plc as U.K. statutory auditors under the U.K. Companies Act 2006 (to hold office until the conclusion of the next annual general meeting at which accounts are laid before the Company) Issuer For For An ordinary resolution to authorize the Audit Committee to determine U.K. statutory auditors' remuneration Issuer For For An ordinary resolution to approve 2012 Long-Term Incentive Plan Issuer For For A non-binding advisory approval of the compensation of Named Executive Officers Issuer Company Name Meeting Date ISIN Ticker Pembina Pipeline Corporation May 22, 2012 CA7063271034 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Thomas W. Buchanan 2) Randall J. Findlay 3) Robert B. Michaleksi 4) Leslie A. O'Donoghue 5) Grant D. Billing 6) Allan L. Edgeworth 7) David M.B. LeGresley 8) Lorne B. Gordon 9) Jeffrey T. Smith For For To fix the number of directors of the Corporation to be elected at the meeting at nine (9) Issuer For For To appoint KPMG LLP, Chartered Accountants, as the auditors of the Corporation for the ensuing financial year at a remuneration to be fixed by the Board of Directors Issuer Company Name Meeting Date CUSIP Ticker Copano Energy, L.L.C. May 17, 2012 CPNO Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) James G. Crump 2) Ernie L. Danner 3) Scott A. Griffiths 4) Michael L. Johnson 5) Michael G. MacDougall 6) R. Bruce Northcutt 7) T. William Porter 8) William L. Thacker For For Ratification of Deloitte & Touche LLP as Independent Registered Public Accounting Firm for 2012 Issuer Company Name Meeting Date CUSIP Ticker Pioneer Natural Resources Company May 17, 2012 PXD Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Thomas D. Arthur For For 2) Andrew F. Cates For For 3) Scott J. Reiman For For 4) Scott D. Sheffield For For Approval of the Amendment to the amended and restated Certificate of Incorporation Issuer For For Approval of the Amendment to the Employee Stock Purchase Plan Issuer For For Ratification of selection of Independent Registered Public Accounting Firm Issuer For For Advisory vote to approve Executive Officer Compensation Issuer Against For Stockholder proposal relating to Independent Chairman Security Holder Company Name Meeting Date CUSIP Ticker The Williams Companies, Inc May 17, 2012 WMB Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Alan S. Armstrong For For 2) Joseph R. Cleveland For For 3) Irl F. Engelhardt For For 4) John A. Hagg For For 5) Juanita H. Hinshaw For For 6) Frank T. Macinnis For For 7) Steven W. Nance For For 8) Murray D. Smith For For 9) Janice D. Stoney For For 10) Laura A. Sugg For For Ratification of Ernst & Young LLP as Auditors for 2012 Issuer For For Approval, by non-binding advisory vote, of the Company's Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker Anadarko Petroleum Corporation May 15, 2012 APC Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Kevin P. Chilton 2) Luke R. Corbett 3) H. Paulett Eberhart 4) Peter J. Fluor 5) Richard L. George 6) Preston M. Geren III 7) Charles W. Goodyear 8) John R. Gordon 9) James T. Hackett 10) Eric D. Mullins 11) Paula Rosput Reynolds 12) R.A. Walker For For Ratification of appointment of KPMG LLP as Independent Auditors Issuer For For Approve the Anadarko Petroleum Corporation 2012 Omnibus Incentive Compensation Plan Issuer For For Advisory vote to approve Named Executive Officer compensation Issuer Against For Stockholder Proposal-Adoption of policy of Independent Director Chairman Security Holder Against For Stockholder Proposal-Gender Identity Non-Discrimination Policy Security Holder Against For Stockholder Proposal-Adoption of policy on Accelerated Vesting of Equity Awards Security Holder Against For Stockholder Proposal-Report on Political Contributions Security Holder Company Name Meeting Date CUSIP Ticker Nisource Inc. May 15, 2012 65473P105 NI Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Richard A. Abdoo For For 2) Aristides S. Candris For For 3) Sigmund L. Cornelius For For 4) Michael E. Jesanis For For 5) Marty R. Kittrell For For 6) W. Lee Nutter For For 7) Deborah S. Parker For For 8) Ian M. Rolland For For 9) Robert C. Skaggs, Jr. For For 10) Teresa A. Taylor For For 11) Richard L. Thompson For For 12) Carolyn Y. Woo For For To ratify the appointment of Deloitte & Touche LLP as the Company's Independent Registered Public Accountants Issuer For For To consider advisory approval of executive compensation Issuer For For To consider an amendment to the Company's Employee Stock Purchase Plan Issuer Against For To consider a stockholder proposal regarding cumulative voting Security Holder Company Name Meeting Date CUSIP Ticker Questar Corporation May 10, 2012 STR Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Teresa Beck For For 2) R.D. Cash For For 3) Laurence M. Downes For For 4) Ronald W. Jibson For For 5) Gary G. Michael For For 6) Keith O. Rattie For For 7) Harris H. Simmons For For 8) Bruce A. Williamson For For Ratify the selection of Ernst & Young LLP as the Company's Independent Auditor Issuer For For Advisory vote to approve Named Executive Officer compensation Issuer Company Name Meeting Date CUSIP Ticker Enbridge Inc. May 9, 2012 29250N105 ENB Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) David A. Arledge 2) James J. Blanchard 3) J. Lorne Braithwaite 4) Patrick D. Daniel 5) J. Herb England 6) Charles W. Fischer 7) V. Maureen Kempston Darkes 8) David A. Leslie 9) Al Monaco 10) George K. Petty 11) Charles E. Shultz 12) Dan C. Tutcher 13) Catherine L. Williams For For Appointment of PricewaterhouseCoopers LLP as Auditors Issuer For For Approach to Executive Compensation Issuer Against For Shareholder Proposal that the Board of Directors provide a report to shareholders that details how the Board has assessed the risks associated with First Nations' opposition to the Northern Gateway Pipeline Security Holder Company Name Meeting Date CUSIP Ticker Kinder Morgan Inc May 9, 2012 49456B101 KMI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Richard D. Kinder 2) C. Park Shaper 3) Steven J. Kean 4) Henry Cornell 5) Deborah A. MacDonald 6) Michael Miller 7) Michael C. Morgan 8) Kenneth A. Pontarelli 9) Fayez Sarofim 10) Joel V. Staff 11) John Stokes 12) R. Baran Tekkora 13) Glenn A. Youngkin For For The ratification of the selection of PricewaterhouseCoopers, LLP as Independent Registered Public Accounting Firm for 2012 Issuer For For The approval, on an advisory basis, of the compensation of Named Executive Officers Issuer 3 years For The frequency with which the Company will hold an advisory vote on the compensation of Named Executive Officers Issuer Company Name Meeting Date ISIN Ticker Keyera Corporation May 8, 2012 CA4932711001 KEY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) James V. Bertram 2) Robert B. Catell 3) Michael B.C. Davies 4) Nancy M. Laird 5) Hon. E. Peter Lougheed 6) Donald J. Nelson 7) H. Neil Nichols 8) William R. Stedman For For To appoint Deloitte & Touche LLP as auditors of Keyera for a term expiring at the close of the next annual meeting of Shareholders Issuer Company Name Meeting Date CUSIP Ticker Occidental Petroleum Corporation May 4, 2012 OXY Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Spencer Abraham For For 2) Howard I. Atkins For For 3) Stephen I. Chazen For For 4) Edward P. Djerejian For For 5) John E. Feick For For 6) Margaret M. Foran For For 7) Carlos M. Gutierrez For For 8) Ray R. Irani For For 9) Avedick B. Poladian For For 10) Aziz D. Syriani For For 11) Rosemary Tomich For For Advisory vote approving Executive Compensation Issuer For For Ratification of selection of KPMG as Independent Auditors Issuer Against For Required nomination of Director with environmental expertise Security Holder Company Name Meeting Date CUSIP Ticker Canadian Natural Resources Limited May 3, 2012 CNQ Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Catherine M. Best 2) N. Murray Edwards 3) Timothy W. Faithfull 4) Honourable Gary A. Filmon 5) Christopher L. Fong 6) Ambassador Gordon D. Giffin 7) Wilfred A. Gobert 8) Steve W. Laut 9) Keith A. J. Macphail 10) Allan P. Markin 11) Honourable Frank J. McKenna 12) James S. Palmer 13) Eldon R. Smith 14) David A. Tuer For For The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, Calgary, Alberta, as Auditors of the Corporation for the ensuing year and the authorization of the Audit Committee of the Board of Directors of the Corporation to fix their remuneration Issuer For For The special resolution amending the Corporation's Articles to change the provisions of the currently authorized class of Preferred Shares to a class of Preferred Shares issuable in a series, and authorizing the Board of Directors to fix the number of shares in each series and to determine the designation, rights, privileges, restrictions and conditions attaching to the shares of each series at the time the shares are issued as described in the information circular Issuer For For On an advisory basis, accepting the Corporation's approach to Executive Compensation as described in the information circular Issuer Company Name Meeting Date CUSIP Ticker Hess Corporation May 2, 2012 42809H107 HES Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) J. B. Hess For For 2) S. W. Bodman For For 3) R. Lavizzo-Mourey For For 4) C. G. Matthews For For 5) E. H. von Metzsch For For Ratification of the selection of Ernst & Young LLP as independent auditors for fiscal year ending December 31, 2012 Issuer For For Advisory approval of the compensation of Named Executive Officers Issuer For For Approval of an amendment to the 2008 long-term incentive plan Issuer No Vote No recommendation by Board of Directors Stockholder proposal recommending that the Board of Directors take action to declassify the Board Security Holder Company Name Meeting Date CUSIP Ticker EOG Resources, Inc. May 2, 2012 26875P101 EOG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) George A. Alcorn 2) Charles R. Crisp 3) James C. Day 4) Mark G. Papa 5) H. Leighton Steward 6) Donald F. Textor 7) Frank G. Wisner For For To ratify the appointment by the audit committee of the Board of Directors of Deloitte & Touche LLP, Independent Registered Public Accounting Firm, as auditors for the company for the year ending December 31, 2012 Issuer For For To approve, by non-binding vote, the compensation of the Company's Named Executive Officers Issuer Against For Stockholder proposal concerning accelerated vesting of Executive Officer stock awards upon a change of control, if properly presented Security Holder Against For Stockholder proposal concerning stock retention requirements for Executive Officers, if properly presented Security Holder Company Name Meeting Date CUSIP Ticker Spectra Energy Corp May 1, 2012 SE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) William T. Esrey 2) Gregory L. Ebel 3) Austin A. Adams 4) Joseph Alvarado 5) Pamela L. Carter 6) F. Anthony Comper 7) Peter B. Hamilton 8) Dennis R. Hendrix 9) Michael McShane 10) Joseph H. Netherland 11) Michael E.J. Phelps For For Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2012 Issuer For For An amendment to the company's amended and restated Certificate of Incorporation to provide for a majority vote standard in uncontested Director elections Issuer For For An advisory resolution to approve Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker Transcanada Corp April 27,2012 89353D107 TRP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors Issuer 1) Kevin E. Benson 2) Derek H. Burney 3) E. Linn Draper 4) Paule Gauthier 5) Russell K. Girling 6) S. Barry Jackson 7) Paul L. Joskow 8) John A. MacNaughton 9) Paula Rosput Reynolds 10) W. Thomas Stephens 11) D. Michael G. Stewart 12) Richard E. Waugh For For Appointment of KPMG LLP, chartered accountants as auditors and authorize the directors to set their remuneration Issuer For For Resolution to accept Transcanada Corporation's approach to executive compensation, as described in the accompanying management information circular Issuer Company Name Meeting Date CUSIP Ticker Centerpoint Energy, Inc. April 26, 2012 15189T107 CNP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Donald R. Campbell 2) Milton Carroll 3) O. Holcombe Crosswell 4) Michael P. Johnson 5) Janiece M. Longoria 6) David M. McClanahan 7) Susan O. Rheney 8) R. A. Walker 9) Peter S. Wareing 10) Sherman M. Wolff For For Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2012 Issuer For For Approve the advisory resolution on Executive Compensation Issuer Company Name Meeting Date CUSIP Ticker Holly Energy Partners LP April 25, 2012 HEP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approve an Amendment and Restatement of the Holly Energy Partners, L.P. Long-Term Incentive Plan (as it has been amended from time to time, the LTIP), which, among other things, provides for an increase in the maximum number of common units reserved and available for delivery with respect to awards under the LTIP to 1,250,000 Common Units (the "LTIP Proposal") Issuer For For Approve the adjournment of the special meeting to a later date or dates, if necessary or appropriate, to solicit additional proxies in the event there are not sufficient votes at the time of the special meeting to approve the LTIP Proposal Issuer Company Name Meeting Date CUSIP Ticker Marathon Oil Corporation April 25, 2012 MRO Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors for a one-year term expiring in 2013: Issuer For For 1) Gregory H. Boyce For For 2) Pierre Brondeau For For 3) Clarence P. Cazalot, Jr. For For 4) Linda Z. Cook For For 5) Shirley Ann Jackson For For 6) Philip Lader For For 7) Michael E.J. Phelps For For 8) Dennis H. Reilley For For Ratification of the selection of Pricewaterhouse Coopers LLP as independent auditor for 2012 Issuer For For A non-binding advisory vote to approve Executive Compensation Issuer For For Approval of 2012 Incentive Compensation Plan Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 24, 2012 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Robert G. Croyle 2) Barry R. Pearl For For Advisory resolution to approve executive compensation Issuer For For Ratification of appointment of independent auditor Issuer Company Name Meeting Date CUSIP Ticker Noble Energy, Inc. April 24, 2012 NBL Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: Issuer For For 1) Jeffrey L. Berenson For For 2) Michael A. Cawley For For 3) Edward F. Cox For For 4) Charles D. Davidson For For 5) Thomas J. Edelman For For 6) Eric P. Grubman For For 7) Kirby L. Hedrick For For 8) Scott D. Urban For For 9) William T. Van Kleef For For To ratify the appointment of KPMG LLP as the Company's Independent Auditor Issuer For For To approve in a non-binding advisory vote, the compensation of the Company's Named Executive Officers Issuer For For To approve an amendment to the Company's Certificate of Incorporation to (I) increase the number of authorized shares of common stock from 250 million shares to 500 million shares and (II) reduce the par value of the Company's common stock from $3.33 1/3 per share to $0.01 per share Issuer Company Name Meeting Date CUSIP Ticker EQT Corporation April 18, 2012 26884L109 EQT Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Director: Kenneth M. Burke Issuer For For Election of Director: Margaret K. Dorman Issuer For For Election of Director: Philip G. Behrman, PH.D Issuer For For Election of Director: A. Bray Cary, Jr. Issuer For For Election of Director: Lee T. Todd, Jr., PH.D Issuer For For Approval of the company's executive compensation Issuer For For Ratify appointment of Ernst & Young LLP as independent registered public accountants Issuer Against For Shareholder proposal regarding declassification of the company's board of directors Security Holder Company Name Meeting Date CUSIP Ticker BP P.L.C. April 12, 2012 BP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To receive the Directors' Annual Report and Accounts Issuer For For To approve the Directors' Remuneration Report Issuer For For To re-elect Mr. R W Dudley as a Director Issuer For For To re-elect Mr. I C Conn as a Director Issuer For For To elect Dr. B Gilvary as a Director Issuer For For To re-elect Dr. B E. Grote as a Director Issuer For For To re-elect Mr. P M Anderson as a Director Issuer For For To re-elect Mr. F L Bowman as a Director Issuer For For To re-elect Mr. A Burgmans as a Director Issuer For For To re-elect Mrs. C B Carroll as a Director Issuer For For To re-elect Mr. G David as a Director Issuer For For To re-elect Mr. I E L Davis as a Director Issuer For For To elect Professor Dame Ann Dowling as a Director Issuer For For To re-elect Mr. B R Nelson as a Director Issuer For For To re-elect Mr. F P Nhleko as a Director Issuer For For To elect Mr. A B Shilston as a Director Issuer For For To re-elect Mr. C-H Svanberg as a Director Issuer For For To reappoint Ernst & Young LLP as auditors and authorize the Board to fix their remuneration Issuer For For Special Resolution: to give limited authority for the purchase of its own shares by the Company Issuer For For To give limited authority to allot shares up to a specified amount Issuer For For Special Resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights Issuer For For Special Resolution: to authorize the calling of general meetings (excluding Annual General Meetings) by notice of at least 14 clear days Issuer Company Name Meeting Date ISIN Ticker Pembina Pipeline Corporation March 27,2012 CA7063271034 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For To approve the issuance of up to 130,000,000 Pembina Shares to holders of common shares of Provident Energy Ltd, Pembina and Pembina AcquisitionCo Inc Issuer For For An amendment to Pembina's articles to increase the maximum number of directors of Pembina from 9 to 11 Issuer Company Name Meeting Date CUSIP Ticker National Fuel Gas Company March 8, 2012 NFG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1) Philip C. Ackerman 2) R. Don Cash 3) Stephen E. Ewing For For Vote to ratify PricewaterhouseCoopers LLP as registered public accounting firm Issuer For For Advisory vote to approve compensation of executives Issuer For For Vote to approve the 2012 annual at risk compensation incentive plan Issuer For For Vote to approve the 2012 performance incentive plan Issuer Company Name Meeting Date CUSIP Ticker Regency Energy Partners LP December 16, 2011 75885Y107 RGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approval of the terms of the Regency Energy Partners LP 2011 Long-Term Incentive Plan, which provides for awards of options, all as more fully described in the Proxy Statement Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE PIPELINE & ENERGY FUND, INC. Date: August 27, 2012 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
